Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Taylor (Reg. No. 57,271) on 06/29/2021.

The application has been amended as follows: CANCEL Claims 13 and 14.

Election/Restrictions
Claims 1, 2, 4-7, 9, 12-14, 19-21 and 23-25 ae allowable. The restriction requirement between species, as set forth in the Office action mailed on 09/03/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/03/2019 is withdrawn.  Claims 8 and 15-18, directed another species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a computing device comprising: an interface surface having a base plane; and one or more attachment features including a plurality of magnets affixed on the interface surface, the plurality of magnets being polarized in a magnetic plane of the interface surface, wherein the magnetic plane is parallel to the base plane of the interface surface, wherein poles of a first magnet of the plurality of magnets are oriented at a first angle of 45 degrees to poles of a second magnet of the plurality of magnets, a third magnet of the plurality of magnets magnetically adjacent to the second magnet of the plurality of magnets, wherein poles of the third magnet of the plurality of magnets are oriented at a second angle of 135 degrees to poles of the first magnet of the plurality of magnets.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 12, the prior art of record does not teach nor suggest in the claimed combination a system for supporting a computing device, the system comprising: a computing device, the computing device including: an interface surface, and at least one attachment feature affixed on the interface surface, the at least one attachment feature including a first magnetic field polarized in a plane of the interface surface; and a removable support device configured to support the computing device, the removable support device including: a complementary interface surface; and at least one complementary attachment feature positioned on the complementary interface surface, the complementary attachment feature including a second magnetic field being polarized in a plane of the complementary interface surface such that the attachment feature and complementary attachment feature apply a torque between the computing device and support device to orient the computing device and support device to a predetermined orientation, the second magnetic field having a second magnetic field magnitude, and wherein one or more of the first magnetic field or the second magnetic field are generated by: a first magnet and a second magnet, wherein poles of the first magnet are oriented at a first angle of 45 degrees to poles of the second magnet and a third magnet magnetically adjacent to the second magnet, wherein poles of the third magnet are oriented at a second angle of 135 degrees to poles of the first magnet. (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 19, the prior art of record does not teach nor suggest in the claimed combination a  method of supporting a computing device, the method comprising: , wherein one or more of the first magnetic field or the second magnetic field are generated by: a first magnet and a second magnet, wherein poles of the first magnet are oriented at a first angle of 45 degrees to poles of the second magnet and a third magnet magnetically adjacent to the second magnet, wherein poles of the third magnet are oriented at a second angle of 135 degrees to poles of the first magnet.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 06/22/2021, with respect to currently amended claims 12-14, 19-21 and 23-25 have been fully considered and are persuasive.  The previous rejection(s) of claims 12-14, 19-21 and 23-25  has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998.  The examiner can normally be reached on Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837